DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (U.S. Patent Application Publication 20120274737) in view of Mangla et al. (U.S. Patent Application Publication 2019/0197327).
Regarding claim 1, Kuboyama et al. discloses a display system comprising: a shooting unit configured to shoot a periphery of a vehicle and obtain a shot image (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger side of the vehicle 10 as an imaging device for capturing a view of the vehicle periphery – the camera 1 is a wide-angle camera and has an imaging range (see Fig. 3) from the front end to the rear end side surface of the vehicle 10); a display unit configured to display a display region cut out from the shot image (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33); at least one processor with a memory (Fig. 2) comprising instructions that, when executed by the processor, cause the processor to at least: and control a display mode of the display unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is different from the first display region, in accordance with a first user instruction (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-; and adjust a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user can switch back and forth between the wide-angle imaging data and the enlarged forms), wherein when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode and an adjustable amount of the second display region is smaller than an adjustable amount of the first display region, the display control unit displays the second display region (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user can switch back and forth between the wide-angle imaging data and the enlarged forms).  However, Kuboyama et al. fails to disclose adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region.
a display system comprising: a display unit configured to display a display region cut out from the shot image (Fig. 3A-4; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)); adjust, from a default position, a position of the display region corresponding to the display mode to be controlled (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)), and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402); paragraphs [0029]-[0033] – engage digital or mechanical adjustment so that camera match driver’s state (block 414)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the display from a default position as disclosed by Mangla et al. in the system disclosed by Kuboyama et al. in order to properly adjust the display from the initial position to a more desired view as desired by the user. 
Regarding claim 2, Kuboyama et al. in view of Mangla et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the second display region is a wide-angle display region relative to the first display region, and the adjusted position of the first display region is reset, and the display unit displays the second display region based on the default position of the first display region (Kuboyama et al.: Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form; Mangla et al.: Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the .
Regarding claim 5, Kuboyama et al. in view of Mangla et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the display system further comprises a first storage unit configured to store, when the first display region has been adjusted in the first display mode, the adjusted position of the first display region, wherein when the display mode is switched from the first display mode to the second display mode, and then to the first display mode, the display control unit displays the first display region based on the adjusted position of the first display region stored in the first storage unit (Kuboyama et al.: Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units .
Regarding claim 6, Kuboyama et al. in view of Mangla et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the display system further comprises a second storage unit configured to store, when the second display region has been adjusted in the second display mode, the adjusted position of the second display region, wherein when the display mode is switched from the second display mode to the first display mode, and then to the second display mode, the display unit displays the second display region based on the adjusted position of the second display region stored in the second storage unit (Kuboyama et al.: Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user can switch back and forth between the wide-angle imaging data and the enlarged forms – the preset range for the wide-angle imaging data has been stored; Mangla et al.: Mangla et al.: Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the .
Regarding claim 7, Kuboyama et al. in view of Mangla et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the shooting unit is configured to shoot side-rearward of the vehicle (Kuboyama et al.: Figs. 1 and 3-11).
Regarding claim 8, Kuboyama et al. discloses a vehicle control apparatus comprising: a traveling controller that is to be mounted in a vehicle and is configured to control traveling of the vehicle (Figs. 1 and 2); a shooting unit that is controlled by the traveling control unit, and is configured to shoot a periphery of the vehicle and obtain a shot image (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger side of the vehicle 10 as an imaging device for capturing a view of the vehicle periphery – ; a display unit configured to display a display region cut out from the shot image (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33); at least one processor with a memory (Fig. 2) comprising instructions, when executed by the processor, causing the processor to at least: control the display mode of the display unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is different from the first display region, in accordance with a first user instruction (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form), and adjust a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction (Figs. 3-11; paragraph [0044] – the display data can undergo two , wherein when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode and an adjustable amount of the second display region is smaller than an adjustable amount of the first display region, the display control unit displays the second display region (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data .  However, Kuboyama et al. fails to disclose adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region.
Referring to the Mangla et al. reference, Mangla et al. discloses a vehicle control apparatus comprising: a display unit configured to display a display region cut out from the shot image (Fig. 3A-4; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or ; adjust, from a default position, a position of the display region corresponding to the display mode to be controlled (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)), and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the display from a default position as disclosed by Mangla et al. in the apparatus disclosed by Kuboyama et al. in order to properly adjust the display from the initial position to a more desired view as desired by the user. 
Regarding claim 9, Kuboyama et al. discloses a display control method that is executed in a display system including: a shooting unit configured to shoot a periphery of a vehicle and obtain a shot image (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger side of the vehicle 10 as an imaging device for capturing a view of the vehicle periphery – the camera 1 is a wide-angle camera and has an imaging range (see Fig. 3) from the front end to the rear end side surface of the vehicle 10); and a display unit configured to display a display region cut out from the shot image (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 , the display control method comprising: controlling the display mode of the display unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is different from the first display region, in accordance with a first user instruction (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form), and adjust a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle , and displaying, when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode and an adjustable amount of the second display region is smaller than an adjustable amount of the first display region, the display control unit displays the second display region (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input .  However, Kuboyama et al. fails to disclose adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region.
Referring to the Mangla et al. reference, Mangla et al. discloses a display control method that is executed in a display system including: a display unit configured to display a display region cut out from the shot image (Fig. 3A-4; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)); adjust, from a default position, a position of the display region corresponding to the display mode to be controlled (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as , and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the display from a default position as disclosed by Mangla et al. in the method disclosed by Kuboyama et al. in order to properly adjust the display from the initial position to a more desired view as desired by the user. 
Regarding claim 10, Kuboyama et al. discloses a display control method that is executed in a vehicle control apparatus including: a traveling controller that is to be mounted in a vehicle and configured to control traveling of the vehicle (Figs. 1 and 2); a shooting unit that is controlled by the traveling control unit, and is configured to shoot a periphery of the vehicle and obtain a shot image (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger side of the vehicle 10 as an imaging device for capturing a view of the vehicle periphery – the camera 1 is a wide-angle camera and has an imaging range (see Fig. 3) from the front end to the rear end side surface of the vehicle 10); and a display unit configured to display a display region cut out from the shot image (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33), the display control method comprising: switching a display mode of display in the display unit between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the second display region, that is different from the first display region, in accordance with a first user instruction (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form), and adjusting a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the , and displaying, when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode and an adjustable amount of the second display region is smaller than an adjustable amount of the first display region, the display control unit displays the second display region (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user can switch back and forth .  However, Kuboyama et al. fails to disclose adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region.
Referring to the Mangla et al. reference, Mangla et al. discloses a display control method that is executed in a vehicle control apparatus including: a display unit configured to display a display region cut out from the shot image (Fig. 3A-4; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)); adjust, from a default position, a position of the display region corresponding to the display mode to be controlled (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 , and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402); paragraphs [0029]-[0033] – engage digital or mechanical adjustment so that camera match driver’s state (block 414)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the display 
Regarding claim 11, Kuboyama et al. discloses a non-transitory computer-readable storage medium storing a program causing a computer to operate to: control a display mode for displaying a display region cut out from an image of a periphery of a vehicle shot by a shooting unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is different from the first display region, in accordance with a first user instruction (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form); and adjust a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle , and display, when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode and an adjustable amount of the second display region is smaller than an adjustable amount of the first display region, the display control unit displays the second display region (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed .  However, Kuboyama et al. fails to disclose adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region.
Referring to the Mangla et al. reference, Mangla et al. discloses a display control method that is executed in a display system including: a display unit configured to display a display region cut out from the shot image (Fig. 3A-4; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)); adjust, from a default position, a position of the display region corresponding to the display mode to be controlled (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference), streaming images from the exterior camera 108 to the display 116 based on the default starting ROI, and starting the driver monitoring system 118 to provide periodic, and/or aperiodically, updates to the cropper 214 (block 402)), and wherein the display control unit displays the second display region based on the default position of the first display region without using the adjusted position of the first display region (Fig. 3A-4; paragraph [0024] – the images 304, 306, and 308 of Figs. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror – as can be seen in Figs. 3B-3D, what the occupant sees has panned outward from the side of the vehicle – the adjustments are made by the occupant/driver moving their head; paragraph [0028] – block 402 with the digital mirror system 120 initializing the exterior camera 108, initializing the cropper 214 with a default .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the display from a default position as disclosed by Mangla et al. in the method disclosed by Kuboyama et al. in order to properly adjust the display from the initial position to a more desired view as desired by the user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 6, 2021